Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response of 5/28/2021 was received and considered.
Claims 1-24 are pending.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks (pp. 16-18) are persuasive.  The references of record fail to teach a “first indicator based on a detailed address of a current location of the electronic device indicating the information on the first location data and first latitude- longitude coordinates corresponding to the first location data” and “a second indicator, different from the first indicator, based on location data of a particular area larger than the detailed address of the current location indicating the information on the second location data and second latitude-longitude coordinates corresponding to the second location data on an execution screen of the second application program, wherein the first latitude-longitude coordinates have more decimal places than the second latitude-longitude coordinates” in combination with the remaining elements as a whole.  Bai discloses coordinates (latitude and longitude), a street address (detailed address) and a zip code (¶122) and teaches the privacy parameter is based on the type of location data needed for the application (¶97).  As discussed in the rejection, Chen teaches displaying a location in a specific or generic form using coordinates (Figs. 3-4; col. 3, lines 35-43).  Kecskemeti et al. is cited for teaching that location data privacy can be achieved by truncating .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                          
July 21, 2021